United States Court of Appeals
                     For the First Circuit


No. 03-2143

                   AMERICAN CYANAMID COMPANY,
                           Plaintiff,

                     ROHM AND HAAS COMPANY,
                      Plaintiff, Appellee,

                                v.

              DANIEL J. CAPUANO, JR.; JACK CAPUANO;
                     UNITED SANITATION, INC.,
                      Defendants, Appellants,

       A. CAPUANO BROS., INC.; CAPUANO ENTERPRISES, INC.,
                           Defendants.




                            ERRATA SHEET


     The opinion of this Court issued on August 18, 2004 is
amended as follows:

     On page 19, line 17:   "Capuanos's" should be "Capuanos";

     On page 33, line 22: "Transportation" should be
"Sanitation";

     On page 38, lines 4, 18 and 20 and on page 39, line 5: All
references to "section 9607(3)" should instead read "section
9607(a)(3)";

     On page 38, line 23: The first reference to "persons"
[inside quotation mark] should be "person";

     On page 48, line 10: "Capuanos" should be "Capuanos'".